                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )           No. 4:16-cr-00048-01-DGK
                                                )
ANTONIO M. SLATER,                              )
                                                )
       Defendant.                               )

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
          AND DENYING DEFENDANT’S MOTION TO SUPPRESS

       Pending before the Court is Defendant’s motion to suppress (Doc. 33), the Government’s

opposition (Doc. 37), and United States Magistrate Judge Lajuana M. Counts’s Report and

Recommendation (Doc. 48). Neither party objected to the Report and Recommendation, and the

time for doing so has passed. 28 U.S.C. § 636(b)(1)(C); Local Rule 74.1(a)(2). After reviewing

the Magistrate’s report and conducting an independent review of the record and applicable law, the

Court hereby ORDERS that Magistrate Judge Counts’s Report and Recommendation be ADOPTED.

The Court finds Judge Counts’s findings of facts are supported by the record. Additionally, Judge

Counts’s legal conclusion that the officer’s investigative stop was supported by a reasonable,

articulable suspicion that Defendant was involved in criminal activity is consistent with Eighth

Circuit law. Accordingly, Defendant’s motion to suppress (Doc. 27) is DENIED.

       IT IS SO ORDERED.

Date: December 14, 2018                         /s/ Greg Kays
                                                GREG KAYS, CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT
